Title: To James Madison from Murdoch, Yuille, Wardrop & Co., 13 May 1815
From: Murdoch, Yuille, Wardrop & Co.
To: Madison, James


                    
                        
                            Sir
                        
                        Madeira May 13th 1815
                    
                    By desire of our friend Anthony C Cazenove Esq of Alexandria we have shipped you to his care by the schr. Fair American Edward Pritchard Master, Two pipes of our finest old wine, for the Cost of which as P annexed Note £131: 2:— Sterling we drew upon you payable to him sixty days after draft, and have the honor to be, sir Your most obt Servants
                    
                        
                            Murdoch, Yuille, Wardrop & Co
                        
                    
                